 

 

 

UNITED STATES DISTRICT COURT EA U3. OI Dis yal gt cetRt
EASTERN DISTRICT OF WISCONSIN a LED
UNITED STATES OF AMERICA, STEPHEN C. DRIES
Plaintiff, CLERK
—_ 19-GR
=> =
Vv. Case No. 19-CR- 1 9 3
[Title 18, U.S.C. §§ 2252A(a)(2)(A),
(a)(5)(B), (b)(1), and (b)(2)]
BRIAN GANOS,
Defendant.

 

INDICTMENT

 

COUNT ONE

THE GRAND JURY CHARGES THAT:

1. On or about November 27, 2018, in the State and Eastern District of Wisconsin
and elsewhere,

BRIAN GANOS

knowingly received child pornography, as defined in Title 18, United States Code, Section
2256(8)(A), using a means and facility of interstate and foreign commerce, that had been mailed,
shipped, and transported in and affecting interstate and foreign commerce, and which contained
material that had been shipped and transported by a means and facility of interstate and foreign
commerce, including by computer.

2. The child pornography received by the defendant included digital images

identified by the following partial file names:

Case 2:19-cr-00193-JPS Filed 11/05/19 Page 1of5 Document 1
 

 

Partial File Name

Description

 

tara5yr...

This image depicts a prepubescent female victim, who
appears to be between 4-8 years old. She is fully naked
and straddling a naked adult male who is lying on his
back. His penis is partially inserted into the female’s
vagina.

 

imgpsh...

This image depicts a female victim who is an infant or
toddler. An adult male’s penis is inserted into her anus,
and there is a white substance dripped over her vagina.

 

pokp...

This image depicts a female victim, who appears to be
between 13-16 years old. She is fully naked, and her
vagina and buttocks are exposed. She is looking over her
right shoulder to face the camera.

 

 

15432...

 

This image depicts a prepubescent female victim, who
appears to be between 4-8 years old. She is fully naked,
sitting on a bed, with her legs spread and her body is
covered in a white/clear substance from her right shoulder
to her vagina.

 

 

All in violation of Title 18, United States Code, Sections 2252A(a)(2)(A) and (b)(1).

2

Case 2:19-cr-00193-JPS Filed 11/05/19 Page 2o0f5 Document 1

 
 

 

COUNT TWO

THE GRAND JURY FURTHER CHARGES THAT:

1. On or about August 3, 2016, in the State and Eastern District of Wisconsin and

elsewhere,

BRIAN GANOS

knowingly possessed matter that contained images of child pornography, as defined in Title 18,

United States Code, Section 2256(8)(A), that involved a minor who had not attained the age of

12 years, and which had been mailed, shipped, and transported using a means and facility of

interstate and foreign commerce, and that was produced using materials that had been mailed,

shipped, and transported by a means of interstate and foreign commerce, including by computer.

2. The child pornography possessed by the defendant on or about August 3, 2016,

included files identified by the following partial file names:

 

Partial File Name

Description

 

YEA--_m

This image depicts a 7-11 year old nude child performing
fellatio on a nude adult male penis.

 

PeQ-- m

This image depicts a 6-11 year old female straddling a
dildo inserted in her vagina. The child is nude except for
socks and sleeves.

 

h.g--_m

This image depicts a 9-13 year old nude child sitting on
the floor, bound with rope around her wrists, arms, and
ankles with her arms tied behind her back.

 

4w--_m

 

 

The image depicts a 5-9 year old nude child with her legs
and vagina spread by her hands and a shirtless adult male
holding the child from behind with his erect penis
protruding from his shorts.

 

All in violation of Title 18, United States Code, Sections 2252A(a)(2)(A) and (b)(1).

3

Case 2:19-cr-00193-JPS Filed 11/05/19 Page 3o0f5 Document 1

 
 

COUNT THREE

THE GRAND JURY FURTHER CHARGES THAT:

1. On or about March 21, 2019, in the State and Eastern District of Wisconsin and

elsewhere,

BRIAN GANOS

knowingly possessed matter that contained images of child pornography, as defined in Title 18,

United States Code, Section 2256(8)(A), that involved a minor who had not attained the age of

12 years, and which had been mailed, shipped, and transported using a means and facility of

interstate and foreign commerce, and that was produced using materials that had been mailed,

shipped, and transported by a means of interstate and foreign commerce, including by computer.

2. The child pornography possessed by the defendant on or about March 21, 2019

included files identified by the following partial file names:

 

Partial File Name

Description

 

Linda 10 yo....

This video depicts a prepubescent female victim straddling
a naked adult male lying on a bed. The adult male inserts
his penis into the female’s vagina. The victim’s face is not
visible in the video because she is wearing a ski mask.

 

Partial MD5 Hash Value

Description

 

0e10c9

This image depicts a female victim, who appears to be
between 10-14 years old, laying on her back on top of a
white sheet. She is naked, a male’s hand is on her chest,
and his penis is over her vagina.

 

caf7993

This image depicts a female victim, who appears to be
between 12-16 years old. She is naked from the waist
down and bent over a cushion, while a nude adult male is
behind her, pressing his groin into hers and touching her
buttocks with his hand.

 

ac05f7

 

 

This image depicts a female victim, who appears to be
between 12-16 years old, sitting on a child’s play mat. She
is naked from the torso down, as her shirt is pulled up over
her chest. There is a naked male in the photo as well, and
he is hunched over the female, with his hand on her left
leg.

 

All in violation of Title 18, United States Code, Sections 2252A(a)(5)(B) and (b)(2).

4

Case 2:19-cr-00193-JPS Filed 11/05/19 Page 4of5 Document 1

 
NOTICE OF FORFEITURE

1. Upon conviction of any count in the indictment, the defendant shall forfeit to the
United States, pursuant to Title 18, United States Code, Section 2253, all visual depictions
described in Title 18, Sections 2252 and 2256, and any book, magazine, periodical, film,
videotape, or other matter which contains any such visual depiction, which was produced,
transported, mailed, shipped, or received in violation of Title 18, United States Code, Section
2252, and shall forfeit any property, real or personal, used or intended to be used to commit or
promote the commission of such offenses.

2. If any of the property described above, as a result of any act or omission by
defendant: cannot be located upon the exercise of due diligence; has been transferred or sold to,
or deposited with, a third person; has been placed beyond the jurisdiction of the Court; has been
substantially diminished in value; or has been commingled with other property which cannot be
subdivided without difficulty, the United States of America shall be entitled to forfeiture of
substitute property, pursuant to Title 21, United States Code, Section 853(p), as incorporated by

Title 18, United States Code, Section 2253(b), and Title 28, United States Code, Section 2461(c).

A TRUE BILL:

   

FOREPERSON _
Dated: [/- S- 2019

 

 

TTHEW D/ KRUEGER
United States Attorney

5
Case 2:19-cr-00193-JPS Filed 11/05/19 Page 5of5 Document 1
